DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings fail to show “a first fluid flow pathway”, “a second fluid flow pathway”, and “a third fluid flow pathway” (as recited in claims 2-3, and 7) in a broadest sense. The drawings must show every feature of the invention specified in the claims.  Therefore, limitations of “a first fluid flow pathway”, “a second fluid flow pathway”, and “a third fluid flow pathway” (as recited in claims 2-3, and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claims 12 and 18, term “the solvent” render the claim indefinite. What exactly constitutes “the solvent”? Is “dried liquid hydrocarbon” corresponded to “the solvent”? Is “a different type of liquid hydrocarbon” corresponded to “the solvent”? Furthermore, there is insufficient antecedent basis for this limitation of “the solvent” in the claim since the claim languages “the solvent” appear for the first time, however, read as though they have already been recited.

	Claims 13-18 are also rejected based on their dependency on claim 12.




Allowable Subject Matter
Claims 1-11 are allowable. Note that claims 2-10 are allowable once drawing objections are overcome.


The following is a statement of reasons for the indication of allowable subject matter:  

The best prior art found to record is Capuano – US 5454258, which teaches steps of mixing two gas streams uniformly with result that the dry gas dilutes inorganic vapor stream and lowers water content of the resulting sample stream; after mixing in the mixing chamber 42, the resulting sample stream exits the mixing chamber 42 and flows to the moisture detecting means 18 (fig.1). However, Capuano fails to disclose the liquid hydrocarbon sample comprising liquid hydrocarbon and liquid water at a concentration greater than a water saturation level; splitting the liquid hydrocarbon sample into a first portion and a remainder portion; drying the first portion to remove liquid water in the first portion; mixing the remainder portion with the dried first portion (as recited in claim 1) and splitting a liquid hydrocarbon sample drawn from a flowline into a first portion and a remainder portion, the liquid hydrocarbon sample comprising liquid hydrocarbon and 25Attorney Docket No. 38136-1178001 / SA71389 liquid water at a concentration greater than a water saturation level,; (b) drying the first portion to remove liquid water in the first portion, a quantity of the first portion configured to reduce the liquid water to below the water saturation; (c) mixing the remainder portion with the dried first portion (as recited in claim 12), in combination with the remaining limitations of a method as claimed in independent claims 1 and 12 respectively.

Another best prior art found to record is Vaisala (Non Patent Literature: Vaisala Humicap sensor for measuring moisture in oil), which teaches: a capacitive thin-film polymer sensor for moisture measurements in liquid hydrocarbons (page 2). However, Vaisala fails to disclose the liquid hydrocarbon sample comprising liquid hydrocarbon and liquid water at a concentration greater than a water saturation level; splitting the liquid hydrocarbon sample into a first portion (as recited in claim 1) and splitting a liquid hydrocarbon sample drawn from a flowline into a first portion and a remainder portion, the liquid hydrocarbon sample comprising liquid hydrocarbon and 25Attorney Docket No. 38136-1178001 / SA71389 liquid water at a concentration greater than a water saturation level,; (b) drying the first portion to remove liquid water in the first portion, a quantity of the first portion configured to reduce the liquid water to below the water saturation; (c) mixing the remainder portion with the dried first portion (as recited in claim 12), in combination with the remaining limitations of a method as claimed in independent claims 1 and 12 respectively.

Hence the prior art of record fails to teach the invention as set forth in claims 1-18 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.   








Conclusion
Note that the indication of allowable subject matter is based upon the features which are presently found in the claims.  In overcoming the above objections and rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The examiner therefore suggests that applicants overcome the above rejection under the second paragraph of 35 U.S.C. § 112 by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861